IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                             : NO. 859
                                                   :
         ORDER AMENDING RULE 213                   : SUPREME COURT RULES
         OF THE PENNSYLVANIA BAR                   :
         ADMISSION RULES                           : DOCKET
                                                   :
                                                   :




                                                ORDER

PER CURIAM

             AND NOW, this 24th day of November, 2020, upon the recommendation of
the Board of Law Examiners, the proposal having been published for public comment in
the Pennsylvania Bulletin at volume 50, no. 32 (August 8, 2020):

        IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 213 of the Bar Admission Rules is amended to add subpart (c) as
set forth in the attached form.

     This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendment shall be effective immediately.

Additions to the rule are shown in bold and are underlined.